PER CURIAM
Employer seeks review of an order of the Employment Appeals Board (EAB) that reversed the administrative law judge’s decision and awarded claimant benefits on the grounds that she had good cause to leave her employment. ORS 657.176(2)(c); OAR 471-30-038(4). EAB ruled:
“We conclude that a reasonable and prudent person, whose reputation was placed at risk by the conduct of an employer, and her work on the employer’s behalf, would leave work. Further, we find that the stress that claimant suffered, which caused her to break out in hives, was such that she faced a grave situation. * * * We conclude that, both because of her health concerns and because of her concerns regarding her reputation, claimant had good cause to leave work.”
On review of the whole record, we conclude that EAB’s findings are supported by substantial evidence and affirm. ORS 183.482(8)(c).
Affirmed.